Citation Nr: 1022625	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

1.  Entitlement to service conencction for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for panic disorder, 
claimed as anxiety attacks.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 




INTRODUCTION

The Veteran had active service from November 1967 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  Service connection is now in effect 
for bilateral tinnitus, for which a 10 percent rating is 
assigned; and left ear defective hearing, for which a 
noncompensable rating is assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his initial contacts, the Veteran indicated he did and 
then did not want to have a personal hearing.  This was 
confirmed in April 2009.

However, in a VA Form 9, received in February 2010, the 
Veteran changed his mind and indicated that he wished to have 
a hearing by the Board at the RO via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge via videoconference 
at the RO.  Document in the file the 
hearing notification(s) and all other 
related communications between VA and the 
Veteran.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


